Citation Nr: 0931956	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  99-01 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability.  

2.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease at L2-3, currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1988 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1998 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.  Thereafter, the Reno, 
Nevada, RO assumed jurisdiction.  

The Veteran appeared at a hearing before a local hearing 
officer at the RO in March 1999.  A transcript of the hearing 
is of record.  

This matter was previously before the Board in January 2004 
and December 2005, at which time it was remanded for further 
development.  


FINDINGS OF FACT

1.  Any current thoracic spine disability is unrelated to a 
disease or injury in service, including the service-connected 
lumbosacral strain with degenerative disc disease L2-3.  

2.  The Veteran's lumbosacral strain with degenerative disc 
disease at L2-3, results in moderate limitation of motion and 
causes moderate symptoms with recurrent attacks; there has 
been no demonstration of listing of whole spine to opposite 
side, positive Goldwaithe's sign, marked limitation of 
forwarding bending in standing position, or abnormal mobility 
on forced motion.

3.  Under the rating criteria in effect from September 23, 
2002, through September 25, 2003, the Veteran's lumbosacral 
strain with degenerative disc disease at L2-3 did not result 
in incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months; and he experienced no more than moderate limitation 
of motion of the lumbar spine, with no neurological symptoms.

4.  Under the rating criteria in effect beginning on 
September 26, 2003, the Veteran's lumbosacral strain with 
degenerative disc disease at L2-3 has not resulted in 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
and there has been no evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  A thoracic spine disability was not incurred or 
aggravated during service nor is it proximately due to or the 
result of the service-connected lumbosacral strain with 
degenerative disc disease at L2-3.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  The criteria for a disability rating in excess of 20 
percent for lumbosacral strain with degenerative disc disease 
at L2-3 have not been met  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1),4.1, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5237, 5242, 5243, 5292, 5293, 5295 (2002, 2003 & 2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

If the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The Veteran's status has been substantiated.  

As it relates to the issue of service connection for a 
thoracic spine disability, the Board notes that in February 
2004 and January 2006 letters, the RO provided the Veteran 
with notice that informed him of the evidence needed to 
substantiate entitlement to service connection.  The letters 
also told him what evidence he was responsible for obtaining 
and what evidence VA would undertake to obtain.  The letters 
also told him to submit relevant evidence in his possession.

The above letters told the Veteran that to substantiate the 
claim there must be evidence of a current disability and a 
link between the disability and service.

The Veteran was provided with notice as to the disability 
rating and effective date elements of the claim in a July 
2008 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency as to the notices was remedied by the 
readjudication of the claim after sending the above notices.  
Mayfield v. Nicholson, 499 F.3d 1317 (2007).

All available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded several VA examinations.  Based upon the foregoing, 
no further action is necessary to assist the Veteran in 
substantiating the claim.

As it relates to the issue of an increased evaluation for the 
lumbar spine disability, the Board notes that in February 
2004 and January 2006 letters, the Veteran was provided with 
notice that informed him of the evidence needed to 
substantiate his claim.  The letters also told him what 
evidence he was responsible for obtaining and what evidence 
VA would undertake to obtain.  The letters further told him 
to submit relevant evidence in his possession.

The Veteran's status has been substantiated.  The second and 
third elements of Dingess notice have been substantiated, as 
evidenced by the fact that service connection has been 
established.  The Veteran was also provided with notice as to 
the disability rating and effective date elements of the 
claim in a July 2008 letter.

The July 2008 letter told the Veteran that he could 
substantiate his claim with evidence that the disability had 
worsened.  It also told him that he could substantiate the 
claim with evidence of the effect of the disability on work.  
He was not specifically told that the claim could be 
substantiated with evidence of the impact of the disability 
on daily life.  However, the Veteran was provided with a VA 
examination in which the impact of the disability on daily 
life was discussed.  This discussion should have put him on 
notice that such evidence was relevant to substantiating the 
claim.

The Veteran's disability is not solely rated on the basis of 
diagnostic codes that require specific measurements of the 
range of motion.  He was furnished a supplemental statement 
of the case that contained the rating criteria for his 
service-connected lumbar spine disability.  Such a post 
decisional document could not provide legally sufficient VCAA 
notice.  Mayfield v. Nicholson, 444 F.3d 1317 (Fed. Cir. 
2006).  The supplemental statement of the case should, 
however, have put the Veteran on notice as to what was 
required.  The Veteran had years after receiving this notice 
to submit evidence and argument and to request a hearing.  
Hence, he had a meaningful opportunity to participate in the 
adjudication of his claim. 

The July 2008 letter listed examples of the types of evidence 
that could be used to substantiate the claim, thereby 
satisfying the final element of Vazquez-Flores notice.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency as to the notices was remedied by the 
readjudication of the claim after sending the above notices.  
Mayfield v. Nicholson, 499 F.3d 1317 (2007).

VA has also complied with its duty to assist the Veteran in 
substantiating the claim.   It appears that all pertinent 
post service treatment records have been requested and that 
all available records have been obtained.  As it relates to 
the Veteran's claim for an increased evaluation, he was 
afforded several VA examinations in conjunction with his 
claim.  Based upon the foregoing, no further action is 
necessary to assist the Veteran in substantiating the claim.


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury."  Paragraph (b) of 
38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  
38 C.F.R. § 3.310(b) (2008).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33,422 (2000).

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994), the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence."  At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied in 
a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law."  Id. at 
269 (internal citations omitted).  Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered: (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result."

The Federal Circuit has created a three-part test 
encompassing the factors laid out in Landgraf: (1) "the 
nature and extent of the change of the law;" (2) "the degree 
of connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations."  
Id. (quoting Landgraf, 511 U.S. at 270).  If, under this 
test, a rule or regulation appears to have a retroactive 
effect, then the rule or regulation cannot be applied to 
cases pending at the time of its promulgation.  Princess 
Cruises v. United States, 397 F.3d 1358 (Fed.Cir.2005) .

In the present case, the current regulation provides that a 
baseline level of pre-existing disability must be established 
before aggravation will be conceded and that there must be an 
increase demonstrated from the previously established 
baseline.  This new regulation is less favorable to the 
Veteran than the prior regulation, which had not been 
interpreted as requiring that a specific baseline be found, 
and appears to have retroactive effects under the Princess 
Cruises test.

A review of the Veteran's service treatment records reveals 
that he was seen with complaints of low back problems on 
numerous occasions.  The Veteran was seen in September 1991 
at which time he was noted to have most discomfort in the 
lower thoracic area and some pain in the L1-L2 area.  An 
assessment of muscular low back pain was rendered at that 
time.  On his November 1991 report of medical history form, 
the Veteran checked the "no" box when asked if he had or 
had ever had recurrent back pain.  

Treatment records obtained in conjunction with the Veteran's 
claim reveal that he was involved in a motor vehicle accident 
in November 1996.  He was noted to have developed pain in the 
mid-thoracic and low back area.  It was the examiner's 
impression that the Veteran had a thoracolumbar strain from 
the motor vehicle accident.  

At the time of his March 1999 hearing, the Veteran testified 
that prior to his entrance into service he had never had a 
back problem.  He reported having received an injury to his 
middle back while in service.  The Veteran stated that while 
carrying a two by four when setting up a tent he heard a snap 
in his back.  He noted having been treated at a field 
hospital.  He testified that he had pain in his lower and mid 
back, which went down from the middle of his back.  

At the time of an April 1999 VA examination, the Veteran was 
noted to have no objective evidence of back pain or back 
disability.  

At the time of a June 2001 VA examination, the Veteran was 
noted to have chronic low back pain and thoracic area pain as 
residuals of trauma.  

At the time of a November 2004 VA examination, the Veteran's 
claims folder was noted to be available for review.  
Following examination, the examiner rendered a diagnosis of 
normal thoracic spine without neurological or mechanical 
deficits.  The examiner stated that it was his opinion that 
the Veteran's present subjective complaints with regard to 
his thoracic spine were not consistent with his normal 
physical examination.  He observed that the motor vehicle 
accident which occurred approximately six years ago would not 
be expected to have any permanent impact on his thoracolumbar 
spine.  He indicated that the motor vehicle accident which 
occurred six years ago caused no long term changes in the 
thoracolumbar spine condition.  The examiner further opined 
that the Veteran's present thoracic complaints were not 
related to any injuries that occurred during the course of 
his military service.  

At the time of a September 2008 VA examination, the claims 
folder was again noted to be available for review.  The 
examiner noted that the Veteran was seen in August 2000 
following a motor vehicle accident at which time it was noted 
that he was complaining of thoracic back pain and was 
diagnosed with mechanical back pain following the accident.  
The examiner also observed that the Veteran was diagnosed 
with thoracolumbar strain following a motor vehicle accident 
in November 1996.  

Following examination, the examiner rendered a diagnosis of 
chronic thoracic strain.  The examiner indicated that it was 
less likely than not that the Veteran's thoracic spine 
disability was caused by or as a result of his active service 
or any incident thereto and that it was less likely than not 
that it was part and parcel of or the result of his service-
connected lumbosacral strain with degenerative disc disease 
at L2-3.  

He noted that the military records did not reveal any 
complaints of thoracic or mid back pain.  He observed that 
the records from Kaiser-Permanente revealed complaints of 
thoracic back pain in 2000 following a car accident.  He also 
noted that the Veteran was diagnosed as having thoracolumbar 
strain in 1996 following a motor vehicle accident.  The 
examiner stated that the Veteran's current thoracic spine 
disability may have been triggered during that time when he 
had the car accident.  Typically. patients could have chronic 
pain following any traumatic fall or trauma to the back.  It 
might or might not lead to degenerative arthritis.  The MRI 
of the thoracic spine showed annular bulging but no evidence 
of degenerative disc disease.  He opined that it was less 
likely that the cause of the thoracic or mid back pain was 
brought about by the chronic lumbar strain or degenerative 
disc disease of the lumbar spine.  

While the Board notes that the Veteran was diagnosed as 
having lower thoracic back pain on one occasion in service, 
there were no reports or findings of thoracic back pain at 
the time of his separation from service.  On his November 
1991 report of medical history, the Veteran checked the 
"no" box when asked if he had or had ever had recurrent 
back pain.  There were also no findings of a thoracic spine 
disability in the years immediately following service.  
Although the Veteran has been diagnosed as having chronic 
thoracic strain subsequent to service, there has been no 
competent medical evidence submitted or received indicating 
that the thoracic strain diagnosed subsequent to service was 
related to any inservice findings or injuries.  Although the 
Veteran is competent to report symptoms he is experiencing, 
he is not competent to offer medical opinions as to the 
etiology of his thoracic strain its relationship, if any, to 
his period of service.  

Both the November 2004 and September 2008 VA examiners, 
following a review of the claims folder and an examination of 
the Veteran indicated that it was less likely than not that 
any thoracic spine disability was related to the Veteran's 
period of service.  The Board finds these opinions more 
probative and is placing greater emphasis on them in making 
this determination.  The preponderance of the evidence is 
against the claim of service connection for a thoracic spine 
disability on a direct basis.  

As it relates to the Veteran's claim that his thoracic spine 
disability is secondary to his service-connected lumbosacral 
strain with degenerative disc disease, the Board notes that 
the only competent medical opinion of record is negative as 
it relates to the Veteran's claim of secondary service 
connection.  The September 2008 VA examiner, following a 
comprehensive review of the claims folder and a thorough 
examination of the Veteran, indicated that it was less likely 
than not that the Veteran's thoracic spine disability was 
related to his service-connected lumbosacral strain with 
degenerative disc disease L2-3.  

Because there is no competent evidence linking the claimed 
thoracic spine disability to service or a service connected 
disease or disability, the preponderance of the evidence is 
against the claim for service connection, reasonable doubt 
does not arise and the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Lumbar Spine

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flareups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Under the old rating criteria in effect prior to September 
23, 2002, under Diagnostic Code 5292, a 10 percent disability 
evaluation was warranted for slight limitation of motion of 
the lumbar spine.  A 20 percent disability evaluation was 
warranted for moderate limitation of the lumbar spine.  A 40 
percent evaluation was warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292.

Under the old rating criteria, effective prior to September 
23, 2002, a 20 percent disability evaluation was also 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent disability evaluation was 
assigned for severe intervertebral disc syndrome, with 
intermittent relief.  A 60 percent evaluation was assigned 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293.

A 20 percent disability evaluation was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in 
standing position.  A 40 percent disability evaluation was 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forwarding bending in standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) was evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.

For purposes of evaluations under this version of Diagnostic 
Code 5293, an incapacitating episode was a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) to Diagnostic Code 5293 provides that when 
evaluating on the basis of chronic manifestations; evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provided that if intervertebral disc syndrome was 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The regulations regarding diseases and injuries to the spine 
were again revised effective September 26, 2003.  Under these 
revised regulations, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine 				
	100

Unfavorable ankylosis of the entire thoracolumbar spine 	
		50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 								40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 			
					30

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis					
					20

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 			10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, General Rating Formula for 
Disabilities and Diseases of the Spine (2008).

The criteria for evaluating intervertebral disc disease were 
essentially unchanged, except that the diagnostic code for 
that disability was changed to 5243.

In December 1997, the Veteran requested an increased 
evaluation for his low back disorder.  Treatment records 
obtained in conjunction with his claim reveal that at the 
time of a December 1997 outpatient visit, he stated that his 
low back pain had become worse over the past several days.  
He noted that he had not engaged in any new activities.  The 
Veteran reported that the pain would come and go.  He stated 
that the pain would become worse with sitting or getting up 
or when putting on shoes and socks.  There was nothing that 
helped relieve the pain.  

Physical examination revealed he was in no acute distress.  
Musculoskeletal examination revealed no point tenderness in 
the lumbosacral area.  There was no spasm.  Straight leg 
raising was negative.  Deep tendon reflexes were 2+ in the 
knees and ankles.  He had good sensation and motor skills in 
his lower extremities.  The Veteran denied any bladder or 
bowel incontinence or any numbness or tingling in his legs.  
It was the examiner's assessment that the Veteran had low 
back strain.  

At the time of a March 1998 VA examination, the Veteran 
reported having pain in his low and mid back.  He stated that 
the pain was 1 out of 10 and increased to 5 approximately 
four times per year.  He would have incapacitating pain, 
lasting up to two weeks once or twice a year, where the pain 
would be a 10 and he would be incapacitated.  He took 
Naprosyn, salicylate, and Amitriptyline.  

Physical examination revealed that his thoracic spine had no 
abnormalities.  His lumbar spine revealed no tenderness over 
the spine or sciatic notches.  Deep tendon reflexes were 
normal as was his gait.  He could walk on his toes or heels.  
Lumbar spine revealed range of motion as follows:  flexion to 
90 degrees, extension to 25 degrees, right and left flexion 
to 20 degrees and right and left rotation to 70 degrees.  
Diagnoses of degenerative disc and joint disease of L2-3 were 
rendered. 

At the time of his March 1999 hearing, the Veteran testified 
that that he was taking prescription medication for his back 
problems.  He noted having pain in his back with certain 
movements.  He reported having flare-ups approximately every 
thirty days.  He indicated that the flare-ups could last a 
matter of hours or days.  The Veteran then stated that these 
occurred every other month.  He noted having pain down to his 
legs on several occasions, but not with every attack.  The 
Veteran reported wearing a back brace but did not have one on 
at the time of the hearing.  He noted having had to miss work 
on three occasions for his back since September 1998.  He 
stated that his back problem was worse than it was at the 
time of the initial injury.  

At the time of an April 1999 VA examination, the Veteran was 
noted to be working on a full-tine basis.  His duties 
included driving a forklift, lifting pallets, and lifting 
boxes up to 75 pounds on a daily basis.  He stated that he 
was at Kaiser continuously for back pain but had never been 
given any work restrictions.  He did home repairs and mowed 
the lawn when off-duty without apparent discomfort.  The 
Veteran did not complain of stiffness, fatigability, lack of 
endurance, or weakness.  He had flare-ups with increasing 
frequency.  He did not lose time from work and was able to 
perform his duties without difficulty.  The pain appeared 
with lifting.  He did not use any crutches, braces, canes, or 
other external devices.  

Physical examination revealed full range of motion of all 
joints and normal excursion in the upper and lower 
extremities, back, and neck.  Strength appeared to be normal 
and was above average.  He carried out his tasks with full 
speed without hesitancy, was fully coordinated, and showed 
normal endurance without fatigability when doing any 
maneuvers during the examination.  

The Veteran stood erect and walked with a limp.  He was able 
to stand on his heels and toes without difficulty.  He was 
also able to squat 100 percent and get back up from the 
squatting position without difficulty.  The Veteran had 110 
degrees of anterior flexion, 20 degrees of hyperextension, 30 
degrees of lateral flexion, and 25 degrees of rotation.  
There was no tenderness in his spine.  He had weak abdominal 
muscles, had trouble sitting up from a supine position, and 
had tight hamstrings on straight leg raising tests.  Straight 
leg raising test was normal, bilaterally, when supine and 
when sitting.  

It was the examiner's impression that the Veteran had no 
objective evidence of back pain or back disability.  He 
stated that all of the five DeLuca factors were negative.  
The examiner further indicated that it should be noted that 
the Veteran did heavy manual work, as a warehouseman, lifting 
boxes up to 75 pounds repeatedly, day after day.  

At the time of a June 2001 VA examination, the Veteran denied 
any radiation, numbness, or tingling in his low back.  The 
pain was a sharp pain and was precipitated by not performing 
movements in a proper or correct manner.  The pain would also 
occur if standing at work for a prolonged period.  It was not 
precipitated by sitting or walking, but if he were already 
having pain, walking increased the pain.  A flare of pain 
could last three to four days and occurred several times per 
year.  When he had such pain he would stay in bed.  The pain 
decreased with medication and when getting in a hot tub.  The 
pain could vary up to 10/10.  

The low back was stiff in the morning and the stiffness 
decreased with a hot shower.  The back was also stiff when he 
laid down.  He did not use a brace except at work, where he 
used two different braces.  One was a weightlifting belt and 
the other was a support type that hung from the shoulders.  
Lower extremity strength was ok.  He had control of his bowel 
and bladder.  He could not pick up his daughter, who weighed 
about 40 pounds.  He had to be careful with lifting and 
carrying things.  He tried not to do anything quickly and 
used his legs for lifting.  He was not as fast at work as the 
other employees.  The Veteran had pain when putting on his 
socks and shoes.  He continued to work in the warehouse where 
he performed all the required tasks.  

Physical examination revealed he was alert and in no acute 
distress.  The iliac crests and shoulders appeared level.  
The spine appeared straight in the sagittal plane.  There was 
no dorsal hump.  There was some tenderness in the left low 
back paravertebral muscles.  There was also some 
paravertebral tightness.  There was no tenderness in the 
buttocks or over the greater trochanters.  Trunk range of 
motion included forward flexion to 105 degrees, extension to 
26 degrees, right lateral flexion to 20 degrees, left lateral 
flexion to 22 degrees, right rotation to 40 degrees and left 
rotation to 30 degrees.  Straight leg testing was negative.  

Examination of the lower extremities revealed ok muscle 
alignment.  Muscle development was symmetric.  There was no 
lower extremity swelling or erythema.  Lower extremity 
strength was 5/5.  He was able to get up on his heels and 
toes.  Right patellar reflex was 1 and left was 2.  Achilles 
reflexes were 2.  The toes were downgoing.  Pinprick 
sensation was intact and gait was independent.  

It was the examiner's assessment that the Veteran had chronic 
low back pain and thoracic area pain, residuals of trauma, 
likely musculoskeletal in origin and mild degenerative disc 
disease.  

Treatment records received in conjunction with his claim 
reveal that the Veteran was noted to be precluded from heavy 
lifting at his place of employment in May 2002. 

In an August 2003 letter, the Veteran indicated that in June 
2003 he suffered yet another back spasm.  He stated that he 
suffered back spasms as a result of dipping his baby's feet 
in the water.  He noted that he could not enjoy his trip to 
Hawaii as he was in pain.  

At the time of a November 2004 VA examination, the Veteran 
reported that he continued to work full-time as a 
warehouseman with no restrictions.  He complained of mid-back 
pain that was aching in nature and was 3/4 out of 10.  His 
mid back pain worsened with heavy lifting and heavy pushing 
and pulling activities.  His mid back pain was not affected 
when sitting, standing, walking, or coughing.  He noted that 
he currently had no low back pain.  The Veteran indicated 
that the  last low back pain had occurred in early 2004.  He 
noted having full pain free unrestricted range of motion of 
his low back.  The Veteran was able to do long standing, 
sitting, walking, pushing, and pulling, and heavy lifting 
without any back pain.  He had no radicular pain or change in 
sensation involving the legs.  He also had full control of 
his bladder and bowel.  

The Veteran was not taking any medication for his back pain.  
He noted having increased back pain three to four times per 
year with the pain increasing to 8 out of 10, with the flare-
ups lasting as long as three or four days.  He was unable to 
identify any precipitating or alleviating factors, although 
he took medication with flare-ups.  He stated that he did not 
go to work when his back flare-upped and mostly stayed at 
home during this time period.  The Veteran reported having a 
50 percent decrease in his range of motion at these times.  
He had full control of his bladder and bowels.  He was able 
to walk unaided, requiring nothing.  He did not use a back 
brace.  He could walk in an unlimited fashion and was steady 
on his feet.  

His employment required long standing and frequent forward 
bending.  The Veteran repeatedly lifted boxes ranging in 
weight from 25 to 75 pounds.  His back condition did not 
limit employment or his activities of daily living.  

Physical examination revealed he walked with a vigorous 
normal gait requiring no assistive devices.  He could easily 
walk on his toes and heels and perform squatting normally.  
He did five pushups and easily moved on the examination 
table.  

Examination of the thoracic and lumbar spine revealed a 
normal contour.  Range of motion testing was 100 percent 
normal and pain free.  He had flexion to 90 degrees, right 
and left lateral flexion to 30 degrees, extension to 30 
degrees, and right and left rotation to 30 degrees without 
pain.  There was no muscle spasm or tenderness.  Deep tendon 
reflexes were normal.  There was no muscle wasting or 
fasciculation in the legs.  The Veteran had normal sensation 
in the legs and buttocks and normal straight leg testing.  
Repetitive activities did not affect range of motion.  
Objectively, there were no abnormalities regarding the 
thoracic or lumbar spine or the lower extremities.  

Diagnoses of normal thoracic spine without neurologic or 
mechanical deficits and lumbar spine with mild early 
osteoarthritis at the L2-3 levels without neurologic or 
mechanical deficits were rendered.  The examiner stated that 
it was his opinion that the Veteran was able to do all 
activities of work in daily living, including his present 
work activity.  

The Veteran was afforded an additional VA examination in 
September 2008.  At the time of the examination, the Veteran 
reported having back pain/spasm with prolonged sitting, 
lifting, carrying, and when lying supine.  He reported 
temporary relief with chiropractic treatment.  He also noted 
taking oral medications for the pain.  The Veteran also 
reported having daily pain and severe spasm like pain in the 
lower lumbar area once or twice a year.  He did not have any 
other complaints or symptoms related to the back disability 
involving the muscles, other joints, or neurological 
manifestations.  

The Veteran did not have urinary or fecal incontinence.  
There was no paresthesia or leg weakness  He did not fall and 
had no unsteadiness.  There were no visual defects or 
dizziness.  The Veteran did not have a history of fatigue but 
there was a history of decreased motion, stiffness, weakness, 
spasm, and pain.  The location was in the mid to lower back.  
The type of pain was soreness, stiffness, and sharp pain in 
the lower back when spasm occurred.  The pain occurred on a 
daily basis but there was no radiation.  The Veteran did have 
flare-ups which were described as mild.  Precipitating 
factors included bending, sudden movements, lifting and 
carrying objects, turning and twisting, and lying supine.  
Alleviating factors included rest, intake of medication, and 
chiropractic manipulation.  The examiner stated that the 
Veteran was unable to do anything with a spasm flare-up, 
which happened approximately one time per year.  The Veteran 
was using a cane and was able to walk up to 1/4 mile.  He would 
have a spasm once a year and would have mild pain a majority 
of the time.  

Physical examination of the thoracic spine revealed no spasm, 
atrophy, weakness, or guarding.  There was pain with motion 
and tenderness.  The posture was normal as was the head 
position and gait.  Symmetry was normal in appearance.  There 
was no gibbus, kyphosis, list, lumbar flattening, lumbar 
lordosis, scoliosis, or reverse lordosis.  Hip flexion and 
extension, knee extension, ankle dorsiflexion, ankle plantar 
flexion, and great toe extension were all 5/5 with regard to 
active movement against full resistance.  Muscle tone was 
normal and there was no atrophy.  Sensory examination was 2/2 
for pinprick and light touch testing.  There was no abnormal 
sensation.  Reflex examination was normal for knee and ankle 
jerk.  

Range of motion testing revealed active and passive flexion 
to 90 degrees with pain beginning at 85 degrees.  There was 
pain after repetitive use.  Loss of motion was to 75 degrees 
with repetitive motion due to pain.  Extension was from 0 to 
25 degrees, actively and passively.  There was no loss of 
motion with repetitive use.  Left lateral flexion was to 20 
degrees on active and passive motion with pain at end of 
motion but no loss of additional motion with repetitive use.  
Right lateral flexion was from 0 to 25 degrees, active and 
passive, with pain after repetitive use but no additional 
loss of motion.  Left lateral rotation was to 30 degrees, 
active and passive, with pain after repetitive use but no 
additional loss of motion.  Right lateral rotation was from 0 
to 35 degrees, active and passive, with pain after repetitive 
use and a loss of motion of 5 degrees.  There was no 
vertebral fracture.  Lasegue's sign was positive on both 
sides.  

Diagnoses of chronic lumbar spondylosis and mild arthritis 
along with chronic thoracic strain were rendered.  The 
examiner noted that the Veteran was not currently employed 
and had not been employed for the past year as he was not 
able to go back and work in the warehouse as an operations 
manager.  With regard to activities of daily living, his 
lumbar spine problems moderately impacted his ability to shop 
and travel and had a severe impact on his recreation 
activities.  They prevented him from playing sports.  It had 
no impact on his ability to feed, dress, or bathe himself and 
no impact on toileting or grooming.  The examiner noted that 
the Veteran claimed that when he had a severe spasm he was 
unable to do anything and that this occurred once or twice a 
year.  He avoided activities that would cause a spasm.

With regard to the old rating criteria, an evaluation in 
excess of 20 percent under DC 5292 would not be warranted as 
severe limitation of motion has not been demonstrated.  The 
Veteran has been shown to have no less than 75 degrees of 
forward flexion at the time of each VA examination, with his 
limitation of motion never having been described as severe at 
the time of any examination.  Given the foregoing, the 
criteria for an increased evaluation requiring severe 
limitation of motion of the lumbar spine have not been met 
under the old rating criteria.

The criteria for an evaluation in excess of 20 percent under 
the old rating criteria for DC 5293 have also not been met as 
the Veteran has not been shown to have severe intervertebral 
disc syndrome with only intermittent relief at any time.  The 
objective medical findings at the time of the VA examinations 
reveal that the Veteran was shown to have no more than 
moderate limitation of motion.  Moreover, the Veteran has not 
reported having more than intermittent flare-ups and no VA 
examiner has described the veteran's lumbosacral strain with 
degenerative disc disease L2-3 as being severe in nature. As 
such, the criteria for a 40 percent disability evaluation 
have not been met under DC 5293.

The criteria for an evaluation in excess of 20 percent were 
also not met under DC 5295 as the Veteran has not been shown 
to have listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forwarding bending in 
standing position, or abnormal mobility on forced motion.

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that the Veteran has 
not reported having incapacitating episodes totaling between 
two weeks and four weeks in the past twelve months.

Range of motion reported for the Veteran's lumbar spine would 
warrant findings of no more than moderate limitation of 
motion under Diagnostic Code 5292, even when taking into 
account the DeLuca factors, and would not result in an 
evaluation in excess of 20 percent as there were no 
neurological findings involving each lower extremity, with no 
indication of trophic changes or atrophy.

As to the criteria in effect subsequent to September 23, 
2003, the Board notes that, in addition to the Veteran not 
having reported incapacitating episodes totaling at least two 
weeks but less than four weeks during the past 12 months, 
there is no evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Thus, an evaluation in excess of 
20 percent would not be warranted.

The competent medical evidence reflects consideration of the 
Veteran's complaints of pain, weakness and fatigability by 
medical professionals. The Veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the Veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness, and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 20 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.


Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The veteran's lumbosacral strain with degenerative disc 
disease L2-3 is manifested by limitation of motion and 
functional impairment.  These manifestations are contemplated 
by the rating schedule.  While the Board notes that the 
Veteran indicated that he had been unemployed for more than 
one year at the time of his most recent examination, the 
examiner did not indicate that the low back disability caused 
marked interference with employment.  The disability has also 
not required any recent periods of hospitalization.   No 
other exceptional factors have been reported.

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for a thoracic spine disability is denied.  

An evaluation in excess of 20 percent for lumbosacral strain 
with degenerative disc disease at L2-3 is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


